NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with FED. R. APP. P. 32.1


               United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                            Submitted November 23, 2021 *
                             Decided November 24, 2021

                                        Before

                   MICHAEL B. BRENNAN, Circuit Judge

                   AMY J. ST EVE, Circuit Judge

                   CANDACE JACKSON-AKIWUMI, Circuit Judge

No. 21-1214

DENICE MARTIN and QUINTON                      Appeal from the United States District
MARTIN,                                        Court for the Northern District of
     Plaintiffs-Appellants,                    Indiana, Fort Wayne Division.

      v.                                       No. 1:18-CV-121

NOBLE COUNTY SHERIFF’S                         William C. Lee,
DEPARTMENT, et al.,                            Judge.
    Defendants-Appellees.
                                      ORDER

       Denice and Quinton Martin sued law-enforcement agencies and officers for
using excessive force during a search, but the district court entered summary judgment
against them because no evidence connected the named defendants to the use of force.
In addition, because the Martins did not use discovery to identify the “unknown

      *  We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 21-1214                                                                         Page 2

defendants,” the court dismissed those defendants for lack of prosecution. The
summary-judgment ruling is correct, and the dismissal for failure to prosecute was not
an abuse of discretion, so we affirm.
       We recount the facts in the light most favorable to the Martins. Anderson v. Liberty
Lobby, Inc., 477 U.S. 242, 255 (1986). While investigating a recent death, a detective from
Noble County, Indiana, and an officer with the Indiana State Police learned that the
victim had spent time at Denice Martin’s home. They obtained a warrant to search
Martin’s home, and an “Emergency Response Team” executed it. The Team allegedly
handcuffed Denice Martin and her son Quinton, who has autism, and it used what the
Martins consider undue force to remove them from the home in order to secure it.
These officers—whose names are unknown—were the only ones involved in removing
the Martins and securing the home. Other officers from the Sheriff’s Department and
the State Police arrived after the home was secured. They searched the home and seized
property. When the search was over, the Martins were released.
       Denice and Quinton Martin accuse the defendants—county sheriff departments,
state police agencies, and named and unnamed officers—of violating their rights under
the Fourth Amendment by using or approving excessive force to remove them and
secure the home. See 42 U.S.C. § 1983. In addition, they argue that the employing
agencies did not train the officers to comply with the Americans with Disabilities Act,
see 42 U.S.C. § 12101, when handling people with autism, and officers committed state-
law torts of “retaliation” and “harassment.” After nearly a year of discovery, the court
entered summary judgment for the named defendants, refused to allow late
amendments to the complaint, and dismissed the unnamed defendants. It concluded
that, among other problems, the Martins did not furnish evidence that the named
defendants were personally involved in removing the Martins from the home, and the
Martins failed to prosecute claims against “unknown officers.”
       On appeal, the Martins first contend that the district court wrongly entered
summary judgment on their claim under the Fourth Amendment that the defendants
used unreasonable force to remove them from the home and secure it. We review that
ruling de novo, Burton v. E.I. du Pont de Nemours & Co., 994 F.3d 791, 815 (7th Cir. 2021),
and conclude that it is correct. Nothing in the record suggests that anyone other than
the members of the Emergency Response Team forced the Martins from their home. Yet
the Team’s members are not named defendants. And no evidence suggests that the
named individual defendants were personally involved in handling the Martins or
securing their residence; the evidence shows that they only searched the home. Without
evidence of personal involvement, the named individual defendants cannot be liable
No. 21-1214                                                                             Page 3

under § 1983. See Colbert v. City of Chi., 851 F.3d 649, 657 (7th Cir. 2017). The Martins
respond that the named agencies that employed the Team are responsible for the Team
members’ actions. But § 1983 does not support vicarious liability, and no evidence
suggests that any policy or custom of those agencies condones the use of excessive
force. See Monell v. Dept. of Social Servs., 436 U.S. 658, 691–95 (1978).
       Next, the Martins contend that the district court wrongly dismissed for failure to
prosecute the claims against the “unknown officers.” Plaintiffs may sue unknown
defendants and use discovery to identify them; unless they receive leave for more time,
they must identify and serve these defendants within ninety days of filing suit. See FED.
R. CIV. P. 4(m). District courts may reasonably control their dockets by enforcing this
deadline, and we review enforcement for abuse of discretion. James v. McDonald's Corp.,
417 F.3d 672, 681 (7th Cir. 2005). No abuse occurred here. After nearly a full year of
discovery, the Martins did not use it to learn of and name any other defendants, and
they did not ask for more time to do so. The court therefore had ample authority to
dismiss these unprosecuted claims with prejudice. See FED. R. CIV. P. 41(b); see also
O'Rourke Bros. Inc. v. Nesbitt Burns, Inc., 201 F.3d 948, 952 (7th Cir. 2000).
       The district court also rightly entered summary judgment on the remaining
claims. The Martins contend that the agency that employed the Team violated the
Americans with Disabilities Act (and committed Indiana torts of “retaliation” and
“harassment”) because that agency did not train the Team to handle people with
autism. The ADA protects employees, consumers of public services, and those who use
public accommodations. See Tennessee v. Lane, 541 U.S. 509, 516–17 (2004). The Martins
have furnished no authority suggesting that the ADA restricts how law enforcement
conducts searches and seizures, and we have yet to decide the question. See King v.
Hendricks Cnty. Comm’rs, 954 F.3d 981, 988 (7th Cir. 2020). Nor have they cited any basis
in Indiana law for their tort theories. In any case, the Martins adduced no evidence
about inadequate training, retaliation, and harassment.
        Finally, the Martins challenge the court’s refusal to allow them to amend their
complaint after the end of discovery. We review that decision for abuse of discretion,
King ex rel. King v. E. St. Louis Sch. Dist. 189, 496 F.3d 812, 819 (7th Cir. 2007), and none is
present. The Martins sought to add another family member (Anthony Martin) and to
expand their legal theories. But legal theories are not necessary for a complaint, Johnson
v. City of Shelby, 574 U.S. 10, 11 (2014), and the addition of another family member
would not have cured the fatal flaws that we have discussed.
       We have reviewed the Martins’ other arguments; none has merit.
                                                                                   AFFIRMED